  Case: 4:20-cv-01705-SRC Doc. #: 28 Filed: 09/13/21 Page: 1 of 3 PageID #: 62




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WENDY B. COBB,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
      v.                                         )          Case No. 4:20-cv-01705 SRC
                                                 )
AFFILIATED MANAGEMENT SERVICES,                  )
INC.,                                            )
                                                 )
                Defendants.                      )

                                   Memorandum and Order

       On June 1, 2021, the Court issued an order referring the case to mediation and

instructing the parties to hold a mediation no later than August 16, 2021. Doc. 16. On August

19, 2021, Patrick Boyle, the neutral designated by the parties, Doc. 21, filed an ADR

Compliance Report that informed the Court that no mediation was held. Doc. 26.

       On August 20, 2021, the undersigned’s law clerk emailed the parties’ attorneys, Marwan

Rocco Daher and Dennis J. Barton, III, to notify them that the Court received notice that no

conference was held and instructed them to “inform the Court why the ADR conference did not

occur.” Doc. 28-1 (attached email). This email received no response.

       On August 30, 2021, the Court issued the following order: “No later than September 2,

2021, the parties must notify the Court, in writing, why no ADR conference was held. Failure to

respond may result in sanctions, up to and including dismissal of the case.” Doc. 27. The parties

failed to respond to this order.

       Federal district courts have the “inherent authority to manage their dockets and

courtrooms with a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin,

136 S. Ct. 1885, 1892 (2016). Even after the Court’s express warning regarding the
  Case: 4:20-cv-01705-SRC Doc. #: 28 Filed: 09/13/21 Page: 2 of 3 PageID #: 63




consequences of the parties’ failure to respond to its show cause order, neither party filed a

response nor brought any issues to the attention of the Court. The Court therefore deems

Plaintiff Wendy Cobb to have abandoned her action and dismisses the action without prejudice

under Federal Rule of Civil Procedure 41(b). See Henderson v. Renaissance Grand Hotel, 267

Fed. Appx. 496, 497 (8th Cir. 2008) (“A district court has discretion to dismiss an action under

Rule 41(b) for a plaintiff's failure to prosecute, or to comply with the Federal Rules of Civil

Procedure or any court order.”); see also Link v. Wabash R. Co., 370 U.S. 626, 630 (1962) (“The

authority of a court to dismiss sua sponte for lack of prosecution has generally been considered

an ‘inherent power,’ governed not by rule or statute but by the control necessarily vested in

courts to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases.”). Accordingly, the Court dismisses this matter, in its entirety, without prejudice.

         The Court further admonishes the attorneys for both parties, Marwan Daher and Dennis

Barton. At a minimum, Daher and Barton needed to at least respond to the Court’s orders. Yet,

rather than meeting this foundational requirement, Daher and Barton simply disregarded multiple

direct orders from the Court. Both attorneys therefore failed to abide by the instructions set forth

in the preamble of the Missouri Rules of Professional Conduct that “[i]n all professional

functions a lawyer should be competent, prompt and diligent[,]” and likely violated Missouri

Rule of Professional Conduct 4-3.4(c), which instructs that “[a] lawyer shall not . . . knowingly

disobey an obligation under the rules of a tribunal.” A mere response to the Court’s orders may

have sufficed, but the failure to respond in any manner requires public admonishment from the

Court.
Case: 4:20-cv-01705-SRC Doc. #: 28 Filed: 09/13/21 Page: 3 of 3 PageID #: 64




    So Ordered this 13th day of September 2021.




                                       STEPHEN R. CLARK
                                       UNITED STATES DISTRICT JUDGE
